                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                       FORT MYERS DIVISION

LAZARO HERRERA,

          Plaintiff,

v.                               Case No:   2:17-cv-472-FtM-29MRM

COLLIER COUNTY SHERIFF KEVIN
RAMBOSK,   COLLIER    COUNTY
JAIL,     UNKNOWN      SHIFT
SUPERVISOR DEPUTYS [SIC],
ARMOR COORECTIONAL HEALTH
SERVICES, and TINA MARIE
GARMONE,

          Defendants.


                          OPINION AND ORDER

     This matter comes before the Court upon Defendant Rambosk’s

Motion to Dismiss (Doc. #23) filed June 8, 2018.     Plaintiff filed

a response to Defendant’s Motion (Doc. 26) on July 11, 2018.        As

more fully set forth herein, the Court grants Defendant Rambosk’s

Motion and sua sponte dismisses the Collier County Jail, “Unknown

Shift Supervisor Deputys” [sic], and Armor Correctional Health

Services as Defendants.

                            I.    Complaint

     Liberally construed, the Complaint (Doc. #1) in conjunction

with the supplement (Doc. #2) alleges an Eight Amendment claim for

deliberate indifference to Plaintiff’s serious medical needs.       The

following facts are alleged in the Complaint and supplement and
are presumed true at this stage of the proceedings.              Plaintiff, a

convicted prisoner, was involved in an altercation with another

inmate on June 1, 2017 while he was incarcerated in the Collier

County Jail.      Doc. #2 at 3.       Plaintiff sustained a “wound-injury

in the nasal area” during the altercation.              Id.   “Within seconds”

deputies responded to “control” the “situation” and Plaintiff was

“quickly examined” by the jail’s doctor who contacted “E.M.S.”

Id. at   3-4.      Upon    arrival,    E.M.S.   transported     Plaintiff      via

ambulance   to    Naples   Community     Hospital   (“NCH”)     where    he    was

examined by the emergency room doctor at approximately 3:30 p.m.

Id. at 4. Plaintiff underwent a CT scan that revealed “multiple

fractures” to Plaintiff’s nasal area.             Id.     The emergency room

doctor advised Plaintiff that the hospital was attempting to

contact an “E.N.T. specialist to conduct the complicated surgery.”

Id. at 5.        After “numerous hours,” the emergency room doctor

informed Plaintiff that an E.N.T. specialist was not available,

and the hospital was discharging Plaintiff with instructions that

health officials at the Collier County Jail follow-up with the

specialist within one to seven days of the discharge.”                  Id.    The

emergency room doctor also prescribed antibiotics and 350 mg of

Percocet for pain, which were included with the notes and discharge

instructions for the jail’s health services department.                  Id.    A

copy of the “NCH Healthcare System Emergency Department Discharge

Instructions” is appended to the supplement at Exhibit A. In



                                      - 2 -
pertinent part it states:

     Follow up in the next 5-7 days for nasal fracture.
     Complete   entire  course   of  antibiotics/take   pain
     medication as needed for pain.     Stay well hydrated.
     Return for changes or worsening symptoms.     Important
     twice daily nasal flushes with saline.

Id. at   1.     The   Instructions      also   identify       the    prescriptions

provided to Plaintiff as:          clindamycin (clindamycin 150 mg oral

capsule);     ondansetron     (Zofran    ODT     4    mg     oral    table);   and

oxycodone/acetaminophen (Percocet 5/325 oral table).                  Id. at 2.

     After    “8-12      hours,”   Plaintiff     returned       to    the   jail’s

infirmary where he was “medically attended” to by Defendant Garmone

and unknown other individuals.          Doc. #2 at 6.          Plaintiff claims

that Defendant Garmone did not provide him any of the medications

prescribed    by   the   emergency   room      doctor,      including    the   pain

medication.     Id.      “Around” 3:00 a.m., two unidentified Collier

County deputies approached Plaintiff and informed him that he was

being transferred to the Department of Corrections’ South Florida

Reception Center (“SFRC”).           Id. at 7.             Plaintiff declared a

medical emergency claiming he was “having severe pain and great

difficulty in breathing” and was taken back to the jail infirmary

where he was examined by Defendant Garmone.                     Id.     Defendant

Garmone stated she “could not do anything” and medically cleared

Plaintiff for transport to the SFRC.                 Id.     Plaintiff “begged”

Defendant Garmone and the two transport officers and told them he

was “having constant pain and severe difficulty breathing and was



                                     - 3 -
bleeding” but they “ignored” him.      Id.    At 5.45 a.m. Plaintiff was

placed in a van for transport to the SFRC without having received

any of his prescribed medications.          Id.   The Complaint contains

no facts subsequent to Plaintiff’s transfer to SFRC.

     The   Complaint   names   the   following    as   defendants:   Armour

Correctional Health Services, Inc., L.P.N. Tina Marie Garmone,

Sheriff Kevin Rambosk, Collier County Jail. and Unknown Shift

Supervisor Deputys [sic].      Doc. #1 at 1, Doc. #2 at 1.     As relief,

Plaintiff seeks $1 million for pain and suffering and reimbursement

of his medical bills.    Doc. #1 at 5. 1

           II. Motion to Dismiss and Standard of Review

     Defendant Rambosk, who is sued in both his individual and

official capacities, seeks dismissal of the Complaint pursuant to

Fed. R. Civ. P. 12(b)(6).       Doc. #23.     Defendant argues that the

Complaint fails to articulate a claim against him in his official

capacity because it fails to adequately allege a custom, policy or


     1 The fact that Plaintiff did not exhaust his administrative
remedies is apparent on the face of the Complaint. Doc. #1 at 6-
7. Plaintiff states he was not able to file a grievance because
he was transferred less than 24-hours after the facts giving rise
to his claim. Id. at 7. The Court is cognizant that the Supreme
Court recently determined that the only exception to the PLRA’s
exhaustion requirement is that administrative remedies are not
“available.”   Rosa v. Blake, __ U.S. __, 136 S. Ct. 1850, 1853
(2016). The Court liberally construes the Complaint as alleging
that the Collier County Jail’s administrative grievance process
was not available to Plaintiff once he was transferred from the
Collier County Jail. Defendant Rambosk does not contend that the
grievance process was still available to Plaintiff despite his
physical transfer from the Collier County Jail.



                                  - 4 -
practice to attribute liability to a governmental entity.                Id. at

3.   The Complaint likewise fails to allege any personal conduct

on behalf of or at the direction of Defendant Rambosk to attribute

liability     to   him   in    his    individual     capacity.    Id.    at   6.

Alternatively,     Defendant      Rambosk     claims   he    is   entitled    to

qualified immunity.       Id. at 9.

     In deciding a motion to dismiss, the Court must accept all

factual allegations in a complaint as true and take them in the

light most favorable to the plaintiff.           Bell Atlantic v. Twombly,

550 U.S. 544, 556 (2007).         In general, a complaint must give the

defendants fair notice of what the plaintiff’s claim is and the

grounds upon which it rests to satisfy the pleading requirements

of Fed. R. Civ. P. 8.         Id. at 555.     In addition, the plaintiff’s

claim must be plausible on its face to overcome a Rule 12(b)(6)

motion to dismiss.       Id. at 556.    The court must be able to draw a

reasonable inference from the complaint that the defendant is

liable for the misconduct alleged.             Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009).     While the facts need not be detailed, they must

“raise    a   reasonable      expectation     that   discovery    will   reveal

evidence” in favor of the plaintiff’s claim.                Twombly, 550 U.S.

at 556.    Overall, labels, conclusions, and a formulaic recitation

of the elements of a cause of action are not enough to meet the

plausibility standard.        Id. at 555.     Dismissal is warranted under

Fed. R. Civ. P. 12(b)(6) if the alleged claim is not supported by



                                      - 5 -
enough factual allegations to raise a reasonable expectation of

relief.    Id.

                           III. § 1983 Principles

     Title 42 U.S.C. § 1983 imposes liability on one who, under

color of state law, deprives a person “of any rights, privileges,

or immunities secured by the Constitution and laws[.]” 42 U.S.C.

§ 1983.     To articulate a claim under § 1983, a plaintiff must

allege that: (1) a defendant deprived him of a right secured under

the Constitution or federal law; and (2) such deprivation occurred

under color of state law. Arrington v. Cobb County, 139 F.3d 865,

872 (11th Cir. 1998).

     To    state   a   claim    for   violating    the   Eighth   Amendment,   a

plaintiff must allege “acts or omissions sufficiently harmful to

evidence    deliberate     indifference       to   serious   medical   needs.”

Estelle v. Gamble, 429 U.S. 97, 106 (1976).                  To prove medical

indifference, the plaintiff must demonstrate:

     (1) he had a serious medical need (the objective
     component);   (2)  the   prison  official   acted  with
     deliberate indifference to that serious medical need
     (the subjective component); and (3) the official's
     wrongful conduct caused the injury.     To satisfy the
     subjective component, the plaintiff must prove the
     prison official subjectively knew of a risk of serious
     harm, the official disregarded that risk, and the
     official's conduct was more than gross negligence.

Fischer v. Fed. Bureau of Prisons, 349 F. App'x 372, 374 (11th

Cir. 2009) (citing Goebert v. Lee County, 510 F.3d 1312, 1326-27

(11th     Cir.2007)).          Mere   inadvertence,      negligence,   medical


                                      - 6 -
malpractice, or a simple difference in medical opinion do not rise

to the level of deliberate indifference.    See Estelle, 429 U.S.

at 106; Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989).

In a delay-of-treatment case, the relevant factors include: “(1)

the seriousness of the medical need; (2) whether the delay worsened

the medical condition; and (3) the reason for the delay.”    Goebert,

510 F.3d at 1327.

     A supervisory official cannot be held liable under a theory

of respondeat superior or vicarious liability in a § 1983 action.

See Iqbal 556 U.S. at 676; Brown v. Crawford, 906 F. 2d 667, 671

(11th Cir. 1990).    Instead, supervisory liability under § 1983

occurs when the supervisor either (1) personally participates in

the alleged unconstitutional conduct; or (2) when there is a causal

connection between the actions of a supervising official and the

alleged constitutional violation.      Cottone v. Jenne, 326 F.3d

1352, 1360 (11th Cir. 2003).    A causal connection is shown when

(1) “a history of widespread abuse puts the responsible supervisor

on notice of the need to correct the alleged deprivation, and he

or she fails to do so,” or (2) “a supervisor's custom or policy

results in deliberate indifference to constitutional rights,” or

(3) “facts support an inference that the supervisor directed the

subordinates to act unlawfully or knew that subordinates would act

unlawfully and failed to stop them from doing so.”          Valdes v.

Crosby, 450 F.3d 1231, 1237 (11th Cir. 2006) (internal quotations



                               - 7 -
and citations omitted).

                               IV.     Analysis

     A. Sheriff Rambosk

     Assuming arguendo that Plaintiff still had a serious medical

need after his discharge from NCH and prior to his transfer to

SFRC, the Court finds the Complaint, as supplemented, fails to

state a claim for relief against Sheriff Rambosk in either his

individual or official capacities.             Sheriff Rambosk is listed as

a Defendant on the caption of the Complaint and identified under

the section listing the names of the Defendants.                 Doc. #1 at 1-2.

In the supplement, Plaintiff generally claims that the Sheriff “is

being biased for not ensuring that all his county jail deputys

[sic] are properly trained to properly handle the type of incident

that occurred with the Plaintiff on June 1 and 2, 2017.”                 Doc. #2

at 12, ¶ 37.

     To the extent discernable, the Plaintiff predicates liability

on Sheriff Rambosk due to his supervisory position, since there

are no allegations that the Sheriff was personally involved in the

incident, and therefore the individual capacity claims must be

dismissed.     To    allege     a     constitutional      violation     under     a

supervisory liability claim, showing a failure to train is not

enough;   rather,    the   plaintiff        must   show   that    the   defendant

supervisor   “knew   of    a   need    to    train   and/or      supervise   in   a

particular area and ... made a deliberate choice not to take any



                                      - 8 -
action.” Gold v. City of Miami, 151 F.3d 1346, 1350-51 (11th Cir.

1998). For the Sheriff to be aware of a need to train, he must be

aware    of   “a   history    of     widespread     prior     abuse.” Id. at

1351 (citation omitted). Alternatively, the need for training must

be “so obvious” that the failure to train amounts to deliberate

indifference. Id. at 1352.         Ordinarily, to allege a prima facie

case of failure to train, a plaintiff must allege a pattern of

similar constitutional violations that would put the Sheriff on

notice of its inadequate training.          Connick v. Thompson, 563 U.S.

51, 62 (2011).     Here the Complaint as supplemented contains only

a vague allegation that the Sheriff failed to train his officers

to handle “the type of incident” involving Plaintiff.            Plaintiff’s

imprecise failure to train allegation falls woefully short of the

narrow   so-called   “single-incident”        failure    to   train   claims

envisioned by the Supreme Court in Bd. Of Cty. Comm. Of Bryan Cty.,

Oklahoma. v. Brown, 520 U.S. 397, 409 (1997) (clarifying that a

plaintiff could succeed on a single incident if he alleged “a

single violation of a federal rights, accompanied by a showing

that a municipality has failed to train its employees to handle

recurring situations presenting an obvious potential for such a

violation.”).

     Additionally,    the    Monell   2   policy   or   custom   requirement


     2 Monell v. Dep’t of Soc. Servs. of New York, 436 U.S. 658,
690-91 (1978).



                                    - 9 -
applies to the official capacity claims against the Sheriff as a

governmental entity.        The Complaint and supplement are devoid of

any allegations of a policy, custom or practice.                  Consequently,

the Court finds the Complaint as supplemented fails to state a

claim for relief against Sheriff Rambosk in either his individual

or official capacities.

     B. Collier County Jail and Unknown Shift Supervisor Deputys
        [sic]

     To bring a viable § 1983 action, the defendant sued must be

an entity that is subject to being sued. Dean v. Barber, 951 F.2d

1210, 1214 (11th Cir. 1992).         A correctional facility or the jail

is not a proper defendant in a case brought under 42 U.S.C. § 1983

because it does not enjoy a separate legal existence independent

of the County or the Sheriff's Office. Ibid.; Monroe v. Charlotte

County Jail, No. 2:15-CV-729-FTM-99MRM, 2015 WL 7777521, at *2

(M.D.   Fla.    Dec.   3,   2015).     The    capacity   of   a    governmental

corporation to be sued in federal court is governed by the law of

the state in which the district court is located.             Dean, 951 F.2d

at 1214.       Florida law does not recognize a jail facility as a

legal entity separate and apart from the Sheriff charged with its

operation and control.       See generally Chapter 30, Florida Statues.

Thus, the Collier County Jail must be dismissed with prejudice as

a defendant pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).                 Dean at

1214 (noting that sheriff's departments and police departments are




                                     - 10 -
not legal entities subject to suit under § 1983); Brannon v. Thomas

County Jail, 280 F. App’x 903, n.1 (11th Cir. 2008) (affirming

dismissal of county jail in § 1983 action noting jail under Georgia

state law is not considered a legal entity).

      Included in Plaintiff’s list of Defendants is “Unknown Shift

Supervisor    Deputys”    [sic].      It    appears     that    Plaintiff     is

attempting to state a claim for deliberate indifference against

the individual deputy or deputies who placed him in the transport

van over his objection.          Doc. #2 at 10.          The Complaint and

supplement make clear that Defendant Garmone had medically cleared

Plaintiff for transport despite his objections.                Doc. #2 at 7.

Consequently, Plaintiff cannot show that the transport officer

“subjectively knew of a risk of serious harm” and that “the

official    disregarded   that   risk.”      Fischer    v.   Fed.    Bureau   of

Prisons, 349 F. App'x at 374.        Consequently, the Court dismisses

without prejudice the Unknown Shift Supervisors Deputys [sic]

pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii).

      C. Defendant Amor Correctional Health Services

      Defendant Armor Correctional Health Services appears in the

caption of his Complaint and in the list of Defendants.                Doc. #1

at   1-2.    Like   Sheriff   Rambosk,      Plaintiff   in     his   supplement

generally claims Defendant Armor failure to ensure its employees

were properly trained to follow an emergency doctor’s orders

deprived Plaintiff of his constitutional rights.               Doc. #2 at 13.



                                   - 11 -
Although a private entity, Armor may be held liable under § 1983

because it was tasked with providing medical care to inmates within

the Collier County Jail, which is a “function traditionally within

the exclusive prerogative of the state.”                  Buckner v. Toro, 116

F.3d 450, 452 (11th Cir. 1997).              Nonetheless, because it is a

corporate    entity,    the   Monell       policy    or     custom    requirement

discussed above also applies to Armor.              Ibid.

     Here, the Complaint and supplement are completely devoid of

any claim that Defendant Garmone’s failure to provide Plaintiff

with his prescribed medication or her decision to clear him for

transport was due to any custom, policy implemented by Armor.

Instead, Plaintiff attributes liability to Armor solely because it

employed    Defendant     Gamone.      A     corporation      cannot    be    held

vicariously liable under § 1983 for any inaction or action taken

by its employees.       McDowell v. Brown, 392 F.3d 1283, 1289 (11th

Cir. 2004); Craig v. Floyd Cty., Ga., 335 F.3d 1326, 1329 (11th

Cir. 2011).     Plaintiff’s factual allegations relating solely to

Defendant     Garmone’s    alleged     failure        to    provide     him    his

prescriptions is simply insufficient to sustain a claim that Armor

has a policy of denying medical care prescribed by emergency room

doctors to inmates, much less that the practice was so widespread

that Armor had notice of such violations and made a “conscious

choice” to disregard them.          Gold v. City of Miami, 151 F.3d at

1350.   Accordingly, Plaintiff's claims against Defendant Armor are



                                    - 12 -
dismissed without prejudice under 28 U.S.C. § 1915(e)(2)(B)(ii).

      Accordingly, it is now ORDERED:

      1.     Defendant Rambosk’s Motion to Dismiss (Doc. #23) is

GRANTED and Plaintiff’s Complaint (Doc. #1) as supplemented (Doc.

#2)   is   dismissed   without   prejudice   pursuant    to    Fed.   R.   Civ.

P.12(b)(6).

      2.    Plaintiff’s Complaint (Doc. #1) as supplemented (Doc.

#2)   against   Defendant   Collier    County   Jail    is    dismissed    with

prejudice pursuant to 28 U.S.C § 1915(e)(2)(B)(ii) and (iii).

      3.    Plaintiff’s Complaint (Doc. #1) as supplemented (Doc.

#2)   against   Defendant   Armor    Correctional   Health      Services    and

“Unknown Shift Supervisors Deputys” [sic] is dismissed without

prejudice for failure to state a claim pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).

      DONE and ORDERED at Fort Myers, Florida, this               19th      day

of March, 2019.




SA: FTMP-1
Copies:
Counsel of Record




                                    - 13 -
